                                          Case 5:18-cv-07109-SVK Document 70 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID JIMENEZ,                                      Case No. 18-cv-07109-SVK
                                   8                    Plaintiff,
                                                                                             ORDER DIRECTING PARTIES TO
                                   9             v.                                          MEET AND CONFER REGARDING
                                                                                             PRETRIAL SCHEDULE
                                  10     HAXTON MASONRY, INC.,
                                  11                    Defendant.

                                  12          On June 5, 2020, the Court granted Defendant Haxton Masonry, Inc.’s motion for partial
Northern District of California
 United States District Court




                                  13   summary judgment. Dkt. 69. The amended case management order (Dkt. 55) does not address
                                  14   the remainder of the pretrial schedule. Accordingly, the Court ORDERS the parties to meet and
                                  15   confer regarding a briefing schedule for Plaintiff’s motion for class certification. In addition, the
                                  16   parties are ORDERED to meet and confer regarding a date for a further, formal mediation session.
                                  17   By June 17, 2020, the parties must submit (1) a proposed briefing schedule for the class
                                  18   certification motion and (2) the name of the mediator and a proposed date for completion of a
                                  19   second mediation session.
                                  20          SO ORDERED.
                                  21   Dated: June 8, 2020
                                  22

                                  23
                                                                                                     SUSAN VAN KEULEN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
